FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                     June 19, 2014
                                    TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                     Clerk of Court

 JAHAD ALI,

          Plaintiff - Appellant,
                                                         No. 14-1015
 v.
                                             (D.C. No. 1:12-CV-02027-REB-CBS)
                                                          (D. Colo.)
 MICHELE WINGERT;
 BERNADETTE SCOTT,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Jahad Ali entered prison as Tracy Spencer. While serving his sentence, he

changed his name for religious reasons. Although his prison agreed to recognize

Mr. Ali’s religious name years ago, he complains about problems he’s had using

that name when sending and receiving mail — and he accuses a handful of prison

officials of infringing his constitutional and federal statutory rights. The district



      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court dismissed several of the defendants from the case early on. More recently,

the court held that the last remaining defendants, mail room supervisors Michele

Wingert and Bernadette Scott, weren’t liable either. Now Mr. Ali seeks to undo

this last conclusion on appeal.

      Mr. Ali begins by contending that the defendants have violated his rights

under the Religious Land Use and Institutionalized Persons Act. To initiate the

process of establishing a claim under that statute, a plaintiff must allege facts

suggesting that his sincere religious exercise has been substantially burdened by

prison policy. 42 U.S.C. §§ 2000cc-1(a); 2000cc-2(b). A burden can count as

substantial if it prohibits the prisoner taking actions motivated by sincerely held

religious beliefs — or if it requires or places considerable pressure on the

prisoner to do something his sincerely held religious beliefs forbid. Yellowbear v.

Lampert, 741 F.3d 48, 55 (10th Cir. 2014).

      Mr. Ali’s complaint fails to allege so much. In places, the complaint

suggests that the prison forbids Mr. Ali from using his religious name on mail —

and that this is the gravamen of his complaint. Indeed, the title of the relevant

claim in his complaint reads: “The SCF mail room’s refusal to permit the

plaintiff to send and receive mail under Jahad Ali violates his right to freely

exercise his religious beliefs.” R. at 35. Yet, Mr. Ali himself elsewhere concedes

that the prison doesn’t actually forbid the use of his religious name. Instead, he

simply has to include his committed name alongside his religious name. R. at 34.

                                         -2-
So even if we were to agree with Mr. Ali that it might be a substantial burden on

his religious exercise to forbid him to use his religious name on his mail, his own

pleading makes plain that no such burden exists.

      We suppose it’s possible the prison’s modest requirement that both names

appear could itself be enough to qualify as a substantial burden under RLUIPA —

if, say, a prisoner’s sincerely held religious beliefs forbade any mention of a

former name. But even affording the liberality due a pro se litigant, we don’t see

this allegation clearly made in claim 2 of Mr. Ali’s complaint. And even if we

could strain to find so much, we don’t see any well-pleaded facts suggesting Mr.

Ali’s religious beliefs extend so far. For example, Mr. Ali summarily asserts that

his spiritual experience is “heightened” by using his religious name and that he

finds his old name “offensive.” R. at 35. But under prison policy, again, there’s

nothing prohibiting him from using his religious name. Neither does Mr. Ali

plead facts suggesting how or why his religious beliefs might be burdened by

having to write both names on the outside of envelopes. It might be “offensive”

to him, but he does not tell us how or why it burdens his religious exercise.

Federal courts certainly are not arbiters of religious scripture or dogma, but to

establish a RLUIPA claim they do require from the claimant some well-pleaded

facts suggesting a substantial burden on a sincere religious exercise. And that

much we simply don’t have here. See generally Mutawakkil v. Huibregtse, 735
F.3d 524, 527 (7th Cir. 2013) (“[Plaintiff] says that it would be preferable (from

                                         -3-
his perspective) if he were allowed to use just his spiritual name . . . but

preference or convenience is not the standard.”); United States v. Quaintance, 608
F.3d 717, 720-23 (10th Cir. 2010) (RLUIPA requires courts to protect against

only burdens on sincere religious exercises, not personal offenses). Further,

because Mr. Ali hasn’t alleged that the prison’s policy is anything but neutral

toward religion and generally applicable, we don’t see how his religious liberty

argument might fare any better under the First Amendment’s free exercise

guarantee than it does under RLUIPA. See Emp’t Div. v. Smith, 494 U.S. 872

(1990).

      Beyond his religious liberty claims, Mr. Ali argues that by refusing to

process mail bearing only his religious name the prison has interfered with his

constitutional right to access the courts. In particular, Mr. Ali claims that the

prison’s mail policy limited his ability to obtain discovery in an earlier breach of

contract case heard in state court. Mr. Ali’s aim in that case was to hold the

prison to its earlier pledge to recognize his religious name. But Mr. Ali doesn’t

allege that he was kept from discovering evidence that might have changed the

outcome of that case, which ended with the state court’s conclusion that the terms

of the parties’ contract in fact didn’t assure Mr. Ali he could use only his

religious name. Neither does Mr. Ali allege that the prison’s mail policy caused

him to miss any of the court’s deadlines. And, as the magistrate judge in this case

observed upon consulting the publicly available state court records, even with the

                                          -4-
two-name policy Mr. Ali succeeded in submitting more than a few filings to the

state court during the relevant time period. R. at 210. Because he hasn’t

sufficiently alleged any actual injury or prejudice from the prison’s mail policy,

Mr. Ali’s access to the courts claim can’t succeed. See, e.g., Peterson v. Shanks,

149 F.3d 1140, 1145 (10th Cir. 1998) (“To present a viable claim for denial of

access to courts . . . an inmate must allege and prove prejudice arising from the

defendants’ actions.”); Gee v. Pacheco, 627 F.3d 1178, 1191 (10th Cir. 2010)

(ignoring allegations “too conclusory to present a plausible claim that [the

prisoner] was impeded in his effort to pursue a nonfrivolous legal claim”).

      Mr. Ali’s third contention is that the defendants impermissibly decided to

enforce the mail policy in retaliation for his efforts to vindicate his constitutional

rights in court. Mr. Ali doesn’t dispute that to state such a claim, he must plead

facts plausibly suggesting that the defendants’ enforcement of the policy was

substantially motivated by an intent to retaliate and that this retaliatory motive

was a “but for” cause of the defendants’ actions. Peterson, 149 F.3d at 1144;

Williams v. Taylor, No. 13-7066, 2014 WL 1363993, at *3 (10th Cir. Apr. 8,

2014). But here again Mr. Ali’s complaint comes up short, offering no facts that

even hint at a retaliatory motive on the defendants’ part or “but for” causation. In

fact, the complaint says the prison began enforcing its two-name policy in 2009,

over a year before he filed the state court lawsuit that he suggests provoked the

defendants’ retaliatory animus. R. at 33, 36. A retaliation claimant can’t

                                          -5-
establish the causal connection required for his claim with allegations that the

adverse actions against him preceded his protected activity. See, e.g., Lawrence

v. Sch. Dist. No. 1, No. 13-1157, 2014 WL 1259588, at *1 (10th Cir. Mar. 28,

2014).

         The judgment of the district court is affirmed. Mr. Ali receives one strike

under the Prison Litigation Reform Act because the district court dismissed Mr.

Ali’s complaint for failure to state a claim on which relief can be granted and

because we affirm that dismissal but don’t find the appeal frivolous. 28 U.S.C.

§ 1915(g); Childs v. Miller, 713 F.3d 1262, 1266 (10th Cir. 2013); Jennings v.

Natrona Cnty. Det. Ctr. Med. Facility, 175 F.3d 775, 780 (10th Cir. 1999)

(dismissal of complaint yields one strike when followed by simple affirmance but

two strikes when appeal is dismissed as frivolous). We grant Mr. Ali’s motion to

proceed in forma pauperis and remind him he must continue making partial

payments until the filing fees he owes are paid in full.


                                         ENTERED FOR THE COURT



                                         Neil M. Gorsuch
                                         Circuit Judge




                                          -6-